Citation Nr: 1311273	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  09-18 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for bipolar disorder prior to October 22, 2009.  

2.  Entitlement to a rating in excess of 50 percent for bipolar disorder since October 22, 2009.

3.  Entitlement to a compensable rating for a left eye cataract.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for glaucoma also claimed as secondary to a left eye cataract.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to January 1983.  

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO) which denied increased evaluations for bipolar disorder and cataract of the left eye.

The Veteran testified at a hearing before the undersigned in September 2012.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for migraine headaches and glaucoma, entitlement to an increased rating for a left eye cataract, and entitlement to an increased rating for bipolar disorder since October 22, 2009 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to October 22, 2009, a bipolar disorder was manifested by occupational and social impairment with deficiencies in most areas.  

CONCLUSION OF LAW

The criteria for a rating of 70 percent disabling for a bipolar disorder prior to October 22, 2009 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130; Diagnostic Code 9432 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in May 2009. 

VA has also satisfied its duty to assist.  The Veteran has been afforded VA compensation examinations, and the claims folder contains service treatment records, VA medical records and identified private medical records.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).


Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.   Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims (Court) held that staged ratings are appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.

The Secretary, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992). 

The Veteran appeals the denial of entitlement to an increased rating for a bipolar disorder.  His disability is evaluated as 50 percent disabling under 38 C.F.R. § 4.130 Diagnostic Code 9432 and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  The General Rating Formula provides a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DSM-IV at page 32).  A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers).  Id.  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

In June and November 2006, the Veteran reported decreased concentration and energy.  He denied suicidal and homicidal ideations.  His judgment and insight was fair but he had some paranoia.  A global assessment of functioning score of 51 was assigned.  

The Veteran was afforded a VA examination in September 2006.  During the examination, he reported that his mood was always low and that his depression had  worsened as he aged.  His depression interfered with his concentration.  He related being easily distracted and fatigued.  His sleep was variable and he admitted to neglect of activities.  The Veteran held a number of temporary jobs and had been employed at a bakery for the prior seven years.  He denied conflict with coworkers and supervisors.  He expressed having two friends and a girlfriend at times.  He had no children and had never been married.  He lived alone and did not engage in group activities.  His leisure activities consisted of reading and walking.  

Examination revealed his grooming and hygiene were normal.  He appeared anxious and his thoughts were appropriate.  He was oriented times three.  His attention, concentration and immediate memory were generally intact but variable due to distraction.  Long term memory was intact but recall was slow and halting.  He denied crying spells, suicidal ideation, anger outbursts and visual hallucinations.  He reported auditory hallucinations of faint, indistinct noises.  No delusional beliefs were apparent.  

The VA examiner stated that the Veteran's psychiatric symptoms likely limited the type of work he performed but did not apparently interfere with him holding his current job.  His social functioning, according to the examiner, was reported to be somewhat restricted.  Thus, his industrial and social functioning were viewed as mildly to moderately impaired.  His symptoms were viewed as moderate to severe contributing to a global assessment of functioning score of 50.

During his August 2007 hearing, the Veteran related that his mood fluctuated and that he worked on a regular basis.  The appellant reported that it was hard getting along with people.  He denied having a lot of friends and expressed that he had family problems which changed his mood.  The Veteran described panic attacks, irritability, anger at times and frustration.  He denied issues with his superiors at work.   

In the August 2007 VA examination, the Veteran expressed that his mental condition affected his ability to do household chores and that his memory was impaired.  He forgot a lot of stuff which irritated him and made him feel down.  He stated that at times his mood lowered his ability to want to groom.  It also lowered his ability and effectiveness to want to do things for his body like showering.  According to the Veteran, he was irritable around family and at times he turned violent.  He expressed having a few friends but stated that he did not do much for enjoyment and that he kept to himself.  He got along with people sometimes.  A dislike for crowds was reported.  The Veteran related that work was stressful and that he had panic attacks there which hurt his ability to work.  The Veteran reported feeling paranoid at times and that sometimes he heard "voices and stuff."  He denied suicidal and/or homicidal ideations.  His level of anxiety was reported as a 10 on a scale of 1 to10, and panic attacks reportedly occurred about five times a week.  His ability to work was described as fair.  

The Veteran appeared clean and casual in appearance.  His speech was within normal limits, his thought processes alert, he was without bizarre behavior, and was cooperative.  He described sleep and impulse control difficulties.  He was oriented and his memory was intact.  He displayed moderate concentration skills during examination and was without gross impairment in his cognitive functioning or in his communication skills.  The examiner opined that the appellant may be of low average to average intelligence, but the examiner also noted that this appeared to be inconsistent with a person holding a degree in Business Administration as the Veteran alleged.  A global assessment of functioning score of 50 was assigned.  

The examiner opined that the Veteran's bipolar disorder symptoms had a moderate negative impact on his occupational functioning due to his difficulties concentrating, fluctuating motivation, social reticence, distractibility and anhedonia.  The examiner further opined that the Veteran's bipolar symptoms have had a severe impact on his social relationships due to the aforementioned factors along with his reduced self esteem .  

The Veteran was afforded a VA examination in October 2009.  Examination revealed he was neatly groomed.  His psychomotor activity, speech, thought process and thought content were unremarkable.  His attitude was cooperative but his mood was anxious.  He was easily distracted but was oriented.  He understood the outcome of his behavior and was without delusions/hallucinations.  He was of average intelligence.  He reported trouble sleeping and was found to have inappropriate behavior.  He struggled with stress at work and endorsed social avoidance associated with his coworkers.  There was no obsessive/ritualistic behavior.  Panic attacks were reported but he denied homicidal/suicidal thoughts.  He had no problem with the activities of daily living and was able to maintain personal hygiene.  Remote, recent and immediate memory were normal.  He continued to work at the bakery.  A global assessment of functioning score of 45 was assigned.  

The VA examiner stated that the Veteran suffered from panic episodes that exceeded what might be expected among most individuals diagnosed with bipolar disorder.  It was related that the Veteran denied hobbies or activities of interest and that he presented as anxious, guarded and perhaps somewhat paranoid.  The examiner believed that the Veteran's psychiatric status was more severe than it was in August 2007.  The VA examiner found that there was no total occupational and social impairment due to the mental disorder but there were deficiencies in family relations, judgment, thinking and mood.

Based on the evidence presented, the Board finds that the Veteran has occupational and social impairment with deficiencies in most areas, such as judgment, thinking, family relations, work and mood.  During this time frame, the Veteran reported family relation problems to include acts of violence, anxiety, panic attacks about five times a week and social avoidance.  While he appeared neatly groomed for his examinations, he expressed that his ability to groom was affected by his mood.  He exhibited paranoia and auditory hallucinations.  Inappropriate behavior was reported and his social functioning was described as somewhat restricted. The August 2007 VA examiner felt that the Veteran's bipolar symptoms had a severe impact on his social relationships and a moderate negative impact on his occupational functioning.  The October 2009 VA examiner also found that the Veteran's bipolar disorder caused deficiencies in family relations, work, judgment, thinking and mood.  These findings justify an evaluation of 70 percent disabling during the applicable time frame.

While an examiner's classification of the level of a psychiatric impairment, by words or by a global assessment of functioning score, is to be considered but is not determinative of the percentage disability rating to be assigned (38 C.F.R. § 4.126 ), it is notable that for the period considered in this appeal the Veteran's global assessment of functioning scores ranged from 45 to 51, denoting moderate to serious impairment.  In the view of the Board, the global assessment of functioning scores are consistent with the Veteran's bipolar disorder symptomatology and the assignment of a 70 percent rating. 

The Board finds, however, that entitlement to an evaluation higher than 70 percent disabling is not warranted.  Although the Veteran reported social avoidance, and while he at times reported having a girlfriend, he also reported having few friends.  He retained the ability to maintain employed despite his occupational difficulties.  Examinations revealed that his attention was intact and his memory was intact although variable.  He was oriented times three, and had unremarkable thought process and thought content.  He was without symptoms such as delusions, suicidal and homicidal ideations, and obsessive/ritualistic behavior.  Such findings do not warrant a 100 percent evaluation when all the other manifestations are considered.  See Mauerhan, 16 Vet. App. at 443.  It is also noted that, after thorough examination, the October 2009 VA examiner found that there was no total occupational and social impairment due to the mental disorder.  

The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated.  The Veteran is competent to report his symptoms and has presented credible testimony in this regard.  The Board finds, however, that neither the lay nor medical evidence demonstrates that the criteria for a 100 percent evaluation have been met.  In sum, the Veteran's symptoms are more characteristic of a disability picture that is contemplated by a 70 percent rating and no more during this time period. 

An inferred claim for total disability based on individual employability under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  The evidence, particularly the October 2009 VA examination, shows occupational impairment due to the Veteran's bipolar disorder.  The medical evidence, however, does not demonstrate that the Veteran is unemployable as a result of his bipolar disorder.  The Veteran also has not expressed that he is unemployable because of his service connected disability.  Therefore, any inferred claim of entitlement to individual unemployability benefits is inapplicable in this case.

The Board considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) ; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  There are no exceptional or unusual factors with regard to the Veteran's disabilities.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.
 
In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b). 



ORDER

Entitlement to a 70 percent rating for a bipolar disorder prior to October 22, 2009 is granted, subject to the rules and payment of monetary benefits.  


REMAND

Having reviewed the evidence of record, the Board finds that a remand is warranted for the remaining issues on appeal.  To that end, the Veteran expressed during his September 2012 hearing that his bipolar disorder has worsened since his last VA examination.  He also testified that his doctor stated that his condition has worsened since that time.  Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  Here, the Veteran has indicated a worsening of his bipolar disorder since his last examination in October 2009, as such another examination is warranted to properly assess the nature and extent of the Veteran's disability. 

The Board also notes that the Veteran was denied service connection for migraine headaches in a January 2010 rating decision.  In an April 2010 rating decision, he was denied service connection for glaucoma.  In June 2010, the Veteran submitted a notice of disagreement with the decisions to deny entitlement to entitlement to service connection for glaucoma and migraine headaches.  The Board notes, however, that the Veteran has not been issued a Statement of the Case.  As such, a remand is necessary for the issuance of a Statement of the Case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In light of the above, the issue of entitlement to an increased rating for a left eye cataract must be remanded as it is inextricably intertwined with the issue of entitlement to service connection for glaucoma as both issues concern visual acuity.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  As such, this issue is also remanded for further development.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record any recent VA treatment records that have not been obtained to include records from the Tuskegee VA Medical Center, and the Columbus, Georgia Community Based Outpatient Clinic.  Also contact the Veteran and request that he identify any other records pertaining to treatment for his bipolar disorder and a left eye cataract that have not been submitted to include records from Dr. Olson.  Any records obtained must be associated with the Veteran's claims folder.  If the RO cannot locate any identified records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond. 

2.  Thereafter, schedule the Veteran for a VA psychiatric examination in order to determine the current severity of his bipolar disorder.  The psychiatrist is to provide a detailed report addressing the Veteran's pertinent medical history and current complaints, as well as the nature and extent of disability due to his bipolar disorder.  A complete rationale must be provided for any opinion offered.  The claims folder, a copy of this REMAND, and access to Virtual VA must be made available to the examiner prior to completion of the examination.

3.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examining physician documented their consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

4.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  A Statement of the Case must be issued for the claims of entitlement to service connection for migraine headaches and glaucoma.  The Veteran should be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider the issue.

6.  Thereafter, the AOJ should readjudicate the intertwined claim of entitlement to an increased rating for cataract of the left eye.   If any claim remains denied the RO must issue a supplemental statement of the case, and afford the appellant and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


